NOTICE                                                                          FILED
This Order was filed under              2022 IL App (4th) 210107-U
Supreme Court Rule 23 and is                                                              May 17, 2022
not precedent except in the                    NO. 4-21-0107                              Carla Bender
limited circumstances allowed                                                         4th District Appellate
under Rule 23(e)(1).                                                                        Court, IL
                                      IN THE APPELLATE COURT

                                               OF ILLINOIS

                                           FOURTH DISTRICT

     THE PEOPLE OF THE STATE OF ILLINOIS,                         )      Appeal from the
                Plaintiff-Appellee,                               )      Circuit Court of
                v.                                                )      Morgan County
     GLEN E. SNYDER JR.,                                          )      No. 16CF1
                Defendant-Appellant.                              )
                                                                  )      Honorable
                                                                  )      Christopher E. Reif,
                                                                  )      Judge Presiding.


                     JUSTICE DeARMOND delivered the judgment of the court.
                     Presiding Justice Knecht and Justice Steigmann concurred in the judgment.

                                                  ORDER

    ¶1      Held: The appellate court affirmed the trial court’s summary dismissal of defendant’s
                  postconviction petition, concluding defendant failed to set forth the gist of a
                  constitutional claim that he was denied the effective assistance of counsel.

    ¶2               In June 2017, a jury found defendant, Glen E. Snyder Jr., guilty of one count of

    criminal sexual assault (720 ILCS 5/11-1.20(a)(3) (West 2014)). The trial court sentenced

    defendant to 15 years’ imprisonment. In August 2020, defendant filed a pro se postconviction

    petition, alleging (1) he was prevented from “telling needed knowledge to the jury” and

    (2) defense counsel failed to impeach the victim “on certain inconsistencies.” The court

    dismissed defendant’s postconviction petition at the first stage, finding it frivolous and patently

    without merit.
¶3               Defendant filed a late notice of appeal, which this court allowed. On appeal,

defendant argues the trial court erred by summarily dismissing his pro se postconviction petition

where defendant made an arguable claim of ineffective assistance of counsel. We affirm.

¶4                                       I. BACKGROUND

¶5               In January 2016, the State charged defendant by information with one count of

criminal sexual assault (720 ILCS 11-1.20(a)(3) (West 2014)), alleging defendant committed an

act of sexual penetration with C.B., who was under the age of 18, and defendant was a family

member of the victim.

¶6                                           A. Jury Trial

¶7               In June 2017, the matter proceeded to a jury trial.

¶8                                              1. C.B.

¶9               C.B., born in 2001 and 16 years old at the time of trial, testified defendant was her

father and, at the time of trial, she lived in Missouri with her mother, S.B. In late 2014, C.B. and

her mother moved into defendant’s residence in Jacksonville, Illinois, along with defendant’s

wife and their three children. C.B. indicated she and her mother slept on a “blow-up bed in the

middle of the living room” and that she and defendant initially had a “dad-and-daughter

relationship.”

¶ 10             C.B. testified to four incidents which took place in defendant’s residence. C.B.

said the first incident took place in defendant’s bedroom where she and defendant were watching

a movie. C.B. testified they were both clothed and she began “dry-humping” defendant after he

said something, although she could not recall “exactly what he said.” The incident lasted

approximately five minutes. C.B. testified she did not tell anyone about the incident because

defendant threatened to “kick [her] and [S.B.] out of the house.”




                                                 -2-
¶ 11            A second incident occurred a “couple weeks” later when C.B. and defendant were

sitting on the couch watching television. C.B. testified defendant threw a blanket over them and

started touching her vagina underneath her clothing. Defendant then took C.B. to the bedroom,

put on a condom, placed a towel on the bed, and put his penis in her vagina.

¶ 12            C.B. testified a third incident occurred in defendant’s bedroom. According to

C.B., defendant “put a towel on the bed. He pulled down his pants and [her] pants, and then he

put his penis in [her].” Defendant told C.B. to “give him a blow job,” and C.B. complied.

¶ 13            C.B. described a fourth incident when she was washing her face in the bathroom.

Defendant told C.B. he needed to use the restroom. C.B. testified defendant “pulled down his

pants and lifted up [her] dress and put [her] in his lap” while he was sitting on the toilet. C.B.

testified defendant’s penis was “going up [her]” and defendant “took [her] hips and moved [her]

up and down.”

¶ 14            In June 2015, C.B. and her mother moved out of the house after C.B. “threw a big

fit” and “punched a hole in the wall.” Three months after moving out, C.B. told her mother about

the sexual assaults because she was “really depressed” and the incidents were “on [her] mind like

every single day.”

¶ 15                                      2. Kyle Chumley

¶ 16            Detective Kyle Chumley testified he was a member of the investigative division

of the Jacksonville Police Department. In October 2015, Chumley received information from the

Missouri Department of Social Services (Missouri DSS) that C.B. had made allegations of sexual

assault against defendant. In December 2015, Missouri DSS provided Chumley with a DVD of

an interview of C.B., conducted by a Missouri child advocacy center. After watching the

interview, Chumley and another investigator went to defendant’s residence to “speak with him




                                                 -3-
about the incident.” Chumley conducted an interview of defendant at the police department,

which was played for the jury.

¶ 17           During the interview with Chumley, defendant acknowledged “something

inappropriate happened” with C.B. “one time,” but defendant then stated he “could count the

shower to [sic].” Defendant described an incident where he went to take a shower. C.B. told

defendant she needed to take a shower as well. Defendant “hopped in” the shower, and C.B.

“hopped in with [him].” According to defendant, C.B.’s “excuse” for getting in was because his

other daughters got to do things with him, so he “just brushed it off” and “let it slide.” Defendant

stated he “looked at her” when she got in, “turned around,” and “kept [his] back to her.”

Defendant told C.B., “[L]et’s get this done I’m outta of here.” Defendant indicated afterwards he

felt “edgy” around C.B.

¶ 18           Defendant claimed another incident happened after he stayed awake for two days

playing video games. Defendant indicated he went to bed after the children left for school. The

next thing defendant remembered was “[f]eeling stuff.” Defendant explained it felt like

“someone fiddling down below” in his “[g]enital area.” Defendant stated he was “so tired” that it

was “pretty easy” to fall back asleep. Defendant again “woke up to another sense or feeling” and

knew the feeling to be sex. Defendant claimed he woke up to see C.B. and that C.B. was “on

top” of him. Defendant indicated C.B.’s “knees were like forward” towards him and remembered

pushing her off after realizing she was “not [his] wife.” Defendant recalled saying, “what the

f*** are you doing” and C.B. putting on her shorts. After putting on his jeans, defendant stated

he “dragged her out by her hair.” Defendant admitted knowing it was child abuse, but he

“dragged her out anyway.” Later that evening, S.B. came back from work. Defendant stated S.B.

“just heard [them] fighting, and she walked right outside. She didn’t want no part of it.”




                                                -4-
Defendant told S.B. to “get your a*** in here” and admitted being “cruel to her.” According to

defendant, C.B. disclosed being raped before he had a moment to speak with S.B. Defendant

recalled S.B.’s reaction as “shocked at first” and asking her to come to his bedroom “and talk.”

After walking into his bedroom, defendant stated C.B. “was hitting everything” and “hit a hole”

in his wall.

¶ 19           After telling S.B. “exactly what happened,” defendant explained S.B. put her

hands by her face and started shaking. Defendant stated his wife came home later “that night”

but he and S.B. agreed “not to tell her right off the bat.” Defendant told his wife “a couple days

later” that “things happened” between him and C.B. Defendant indicated he never called the

police but admitted he “should have.”

¶ 20           Sometime later, defendant and C.B. got into another fight due to defendant “not

letting her ride her bike.” Defendant kicked S.B. and C.B. out “that day.” Defendant stated he

continued talking to S.B. “almost every day” on Facebook until the communication abruptly

ended. Defendant did not contact C.B. after their last fight.

¶ 21           Defendant recalled another incident wherein C.B. laid her head on his lap and

asserted there was “no flesh on flesh.” The last incident defendant recalled occurred while he

was “fixing the lawn mower” and C.B. was “fixing the grill” in the backyard. After finishing

their projects, defendant gave C.B. a hug, but the hug was “longer” and C.B. “pushed her body”

against him. Defendant also claimed C.B. gave him a “little kiss.” Defendant recalled he “kinda

turned away” and C.B. tried to kiss him again. Defendant indicated he “didn’t make a big deal

out of that” because he knew C.B. and S.B. would be “gone soon.”




                                                -5-
¶ 22            At the conclusion of the interview, defendant stated, “I already know how this

looks” and that he was “screwed” given C.B.’s allegations against him and S.B. being her

mother.

¶ 23            On cross-examination, Chumley testified he never personally interviewed C.B.,

S.B., or defendant’s wife. Chumley noted he attempted to speak with defendant’s wife, but she

was “very aggressive” towards him. When asked why he never interviewed C.B. or her mother,

Chumley stated that the Jacksonville Police Department has “a protocol that is set up to where

the law enforcement officials do not speak to children victims of this nature” and indicated both

were interviewed in Missouri by “the equivalent of who we would use as a, a forensic

interviewer.”

¶ 24                                           3. S.B.

¶ 25            S.B. testified she had known defendant for over 20 years and had a daughter with

him, C.B. S.B. contacted defendant in the spring of 2014 because she “felt that he needed to

know his daughter.” S.B. decided to move in with defendant and his family because she “needed

a change” and defendant “asked [her] to consider it.” Regarding the living arrangement, S.B.

stated, “At first [things were] good.” S.B. testified that she and C.B. lived with defendant for

about 10 months, but they moved out “[d]ue to [C.B.] throwing a fit.” S.B. did not know at the

time what the fit was about.

¶ 26            According to S.B., neither defendant, defendant’s wife, nor C.B. alerted her to

any inappropriate sexual contact between defendant and C.B. while living in Jacksonville. Three

months after moving to Missouri, C.B. began “getting distant.” S.B. testified C.B. then disclosed

the abuse. During cross-examination, S.B. reiterated never having a conversation with defendant

after coming home from work about any inappropriate incident with C.B.




                                                -6-
¶ 27                                        4. Defendant

¶ 28           Defendant testified on his own behalf and reiterated much of what he said in his

interview with Chumley. Defendant learned about C.B. being his daughter during a Facebook

conversation with S.B. Initially, defendant invited the pair to visit so he could “get to know

[C.B.]” and “catch up on old times” with S.B. After discussing it with his wife, defendant invited

S.B. and C.B. to move in, noting his wife’s initial reaction to the arrangement “was ehhhhh” but

after defendant “gave the puppy eyes,” she agreed to “try it.”

¶ 29           On the day of “the big incident,” defendant stated he “had an abscess” in his

“lower right jaw” and “was taking pills and all that” to deal with the pain. Defendant testified he

stayed awake for “[t]wo to three days” playing video games to keep his mind off the pain.

Defendant finally “couldn’t handle it anymore” and “had to get some sleep.” After putting two

children to bed, defendant “walked back into the living room” where C.B. and his other daughter

“were playing Minecraft.” Defendant “watched them for maybe two to five minutes” and “told

them goodnight.” Defendant recalled going to bed at “nine-thirty at night.”

¶ 30           Defendant stated he woke up because he “still felt pain” in his abscess and

remembered “being fiddled with down below.” Defendant further explained, “Well, once I

figured I’m being fiddled with, I thought it was my wife. I told her stop, *** I’m not feeling

good.” Defendant then “turned to the wall” and fell back asleep. Defendant woke again feeling

“[a] little more pain,” specifically in his penis “like it was bent, like bent wrong.” Defendant

remembered “[k]inda just waking up a little bit” and recalled the bedroom being “pitch black”

and touching a woman’s knees that “didn’t feel right.” Defendant opened the bedroom curtain to

let in “a little bit of light” and discovered C.B. on top of him “staying still.” Defendant “bent

[his] legs in, and [he] kicked her,” stating, “I kicked her pretty hard.” Defendant specifically




                                                -7-
recalled the time being approximately 1:35 a.m. because he “noticed the clock *** on the

computer desk” while buttoning his jeans.

¶ 31           At “around five” in the morning, S.B. arrived home from work. Defendant,

having returned to his bedroom, “heard the door open” and “turned off the computer like real

quick.” Defendant claimed C.B. “spouted out ‘Dad raped me. He raped me’ ” and S.B.

immediately “put her coffee mug on a coffee table *** and she walked right back out.”

Defendant “opened the door” and told S.B., “[N]o, you’re going to get the hell up here, we’re

going to go talk.” According to defendant, he and S.B. discussed “[e]verything” in his bedroom

and claimed their next course of action was “[t]o try to fix [C.B.]” and to show her “the right

way.”

¶ 32           During cross-examination, defendant admitted never attempting to get C.B. into

counseling. Defendant asserted he was “[t]eaching her the right pathway to be honorful [sic].”

Defendant never attempted to call the Department of Children and Family Services or the police.

Defendant recalled his wife demanding S.B. and C.B. move out “plenty of times” after

eventually disclosing everything and stated, “I kept telling her that I promised [S.B.] that we’d

try and fix [C.B.]”

¶ 33                                    5. Closing Argument

¶ 34           In his closing argument, defense counsel emphasized multiple inconsistencies in

the testimony of S.B., C.B., and defendant. Defense counsel attributed the inconsistencies to C.B.

lying. Defense counsel further characterized C.B.’s testimony as vague and not credible.

¶ 35           Following closing arguments, the jury found defendant guilty of criminal sexual

assault, and the trial court set the matter for sentencing.

¶ 36                                B. Presentence Investigation




                                                 -8-
¶ 37           The Morgan County circuit court’s probation and court services department

prepared a presentence investigation report (PSI). Attached to the PSI was a police report

prepared by Detective Chumley. In his report, Chumley noted his receipt of “the DVD of the

CAC interview.” Chumley viewed the DVD and documented his observations of C.B. speaking

with an interviewer, as follows:

               “The interviewer asked [C.B.] if she knew why she was here and she stated that

               her Dad raped her. [C.B.] was referring to [defendant] as her father. [C.B.] stated

               that [defendant’s] penis was inserted into her vagina on three occasions and his

               penis was inside her mouth on several other occasions while staying with

               [defendant] in Jacksonville. [C.B.] stated the events occurred when she was 13

               and 14 years old.

                      [C.B.] stated that the first time she had vaginal sex with [defendant] was

               on his bed. [C.B.] advised she was watching a movie and [defendant] came in and

               started kissing her. [C.B.] stated that [defendant] laid a towel on the bed and

               slammed her down and inserted his penis in her vagina. [C.B.] stated in the

               middle of sex he placed his penis in her mouth. [C.B.] stated that [defendant] had

               his pants around his ankles and that he wore a condom. [C.B.] advised that

               [defendant] ejaculated in the condom and it was white and watery and that he

               showed it to her.

                      [C.B.] stated that the second time she had vaginal sex with [defendant]

               was again on his bed. [C.B.] advised that she started out giving [defendant] a

               blow job and then vaginal sex, followed up by a blow job. [C.B.] stated that

               [defendant] again wore a condom but never ejaculated in her mouth. [C.B.]




                                               -9-
               described [defendant] [as] having hair near his penis and that it tasted salty when

               his penis was in her mouth.

                      [C.B.] advised that the third time it occurred was in the bathroom. [C.B.]

               stated she was using the bathroom and [defendant] came in. [C.B.] advised that

               [defendant] sat on the toilet and made her sit on his penis. [C.B.] stated that

               [defendant] took his penis out of her vagina and it squirted and he wiped his penis

               off on toilet paper. [C.B.] advised that [defendant] then put his penis back in her

               vagina. [C.B.] stated that it hurt when [defendant’s] penis was in her vagina and

               that she told him to stop. [C.B.] stated that [defendant] told her not to tell her

               mother, [S.B.] ***. [C.B.] advised that [defendant] stated he would kick her and

               her mother out of the house if she told.”

¶ 38                                       C. Sentencing

¶ 39           In August 2017, the trial court sentenced defendant to 15 years’ imprisonment.

Defendant filed a motion to reconsider his sentence, which the trial court denied. Defendant

appealed.

¶ 40                                     D. Direct Appeal

¶ 41           On direct appeal, defendant argued (1) he was denied the effective assistance of

trial counsel and (2) his sentence was excessive. See People v. Snyder, 2020 IL App (4th)

180134-U, ¶ 3. Specifically, defendant argued he was denied the effective assistance of counsel

where his counsel failed to impeach C.B. with prior inconsistent statements made during her

interview with the Missouri child advocacy center. Snyder, 2020 IL App (4th) 180134-U, ¶ 41.

Defendant pointed to Chumley’s report summarizing the interview as proof of C.B.’s prior

inconsistent statements. Snyder, 2020 IL App (4th) 180134-U, ¶ 41.




                                                - 10 -
¶ 42           This court affirmed defendant’s conviction and sentence but concluded the record

did not contain sufficient information to resolve defendant’s claim he was denied effective

assistance of trial counsel. Snyder, 2020 IL App (4th) 180134-U, ¶ 43. Therefore, we declined to

consider the claim. Snyder, 2020 IL App (4th) 180134-U, ¶ 46.

¶ 43                                E. Postconviction Petition

¶ 44           In August 2020, defendant filed a pro se petition for postconviction relief.

Defendant made two claims: (1) “Laws prevented me from telling needed knowledge to the jury,

that’s what are [sic] lawyer told the wife and I” and (2) “Lawyer failed to impeach [C.B.] on

certain inconsistencies.” Defendant attached a notarized five-page letter in support of his

petition. In the letter, defendant detailed “knowledge we have” regarding C.B. that defendant

claimed he was unable to present at trial. Defendant presented “a whole different side of [C.B.]

and what she is capable of,” suggesting C.B. was mentally unstable and violent. Defendant

admitted an encounter in which C.B. “hopped in the shower with me.” Defendant further detailed

an encounter where 13-year-old C.B. raped defendant while he slept. Defendant did not deny

sexual conduct between he and C.B. but characterized C.B. as the aggressor, stating “the true

rapist and criminal [was] free.” Defendant did not reference C.B.’s interview with the Missouri

child advocacy center or Detective Chumley’s police report detailing the interview and did not

assert inconsistencies between C.B.’s interview and her trial testimony.

¶ 45           The trial court dismissed defendant’s postconviction petition as frivolous and

patently without merit, having no arguable basis in law or in fact. The court explained, “The

Court has reviewed the Post conviction Petition in its entirety. The Court would note that the

petition does not attach affidavits or state why the same are not attached. The defendant’s

arguments are an attempt to re-litigate his innocence.”




                                               - 11 -
¶ 46           This appeal followed.

¶ 47                                       II. ANALYSIS

¶ 48           On appeal, defendant argues the trial court erred by summarily dismissing his

pro se postconviction petition where defendant made an arguable claim of ineffective assistance

of counsel. Defendant argues he was denied effective assistance because his counsel failed to

impeach C.B.’s testimony with Detective Chumley’s report of statements C.B. made in her

interview with the Missouri child advocacy center.

¶ 49           The Post-Conviction Hearing Act (Act) (725 ILCS 5/122-1 et seq. (West 2018))

“provides a mechanism for criminal defendants to challenge their convictions or sentences based

on a substantial violation of their rights under the federal or state constitutions.” People v.

Morris, 236 Ill. 2d 345, 354, 925 N.E.2d 1069, 1075 (2010). A proceeding under the Act is a

collateral proceeding and not an appeal from the defendant’s conviction and sentence. People v.

English, 2013 IL 112890, ¶ 21, 987 N.E.2d 371. The defendant must show he suffered

substantial deprivation of his federal or state constitutional rights. People v. Caballero, 228 Ill.

2d 79, 83, 885 N.E.2d 1044, 1046 (2008).

¶ 50           The Act establishes a three-stage process for adjudicating a postconviction

petition. English, 2013 IL 112890, ¶ 23. Here, defendant’s petition was dismissed at the first

stage. At the first stage, the trial court must review the postconviction petition and determine

whether “the petition is frivolous or is patently without merit.” 725 ILCS 5/122-2.1(a)(2) (West

2018). This is an independent assessment of the substantive merit of the petition. People v.

Harris, 224 Ill. 2d 115, 126, 862 N.E.2d 960, 967 (2007). Our supreme court has held “a pro se

petition seeking postconviction relief under the Act for a denial of constitutional rights may be

summarily dismissed as frivolous or patently without merit only if the petition has no arguable




                                                - 12 -
basis either in law or in fact.” People v. Hodges, 234 Ill. 2d 1, 11-12, 912 N.E.2d 1204, 1209

(2009). A petition lacks an arguable legal basis when it is based on an indisputably meritless

legal theory, such as one that is completely contradicted by the record. Hodges, 234 Ill. 2d at 16.

A petition lacks an arguable factual basis when it is based on a fanciful factual allegation, such as

one that is clearly baseless, fantastic, or delusional. Hodges, 234 Ill. 2d at 16-17.

¶ 51           At the first stage, the allegations in the petition, when taken as true and liberally

construed, must present the gist of a constitutional claim. People v. Hatter, 2021 IL 125981,

¶ 24, 183 N.E.3d 136. “Thus, to survive summary dismissal, a petitioner is only required to

include a limited amount of detail and need not present formal legal arguments or citations to

legal authority.” Hatter, 2021 IL 125981, ¶ 24. “A pro se petitioner is not excused, however,

from providing any factual detail at all surrounding the alleged constitutional violation.” Hatter,

2021 IL 125981, ¶ 24. Our review of the first-stage dismissal of a postconviction petition is

de novo. People v. Dunlap, 2011 IL App (4th) 100595, ¶ 20, 963 N.E.2d 394.

¶ 52           “In considering a petition pursuant to [section 122-2.1 of the Act], the [trial] court

may examine the court file of the proceeding in which the petitioner was convicted, any action

taken by an appellate court in such proceeding[,] and any transcripts of such proceeding.” 725

ILCS 5/122-2.1(c) (West 2018). The petition must be both (1) verified by affidavit and

(2) supported by “affidavits, records, or other evidence supporting its allegations,” or, if not

available, the petition must explain why. 725 ILCS 5/122-2 (West 2018); People v. Collins, 202

Ill. 2d 59, 65, 782 N.E.2d 195, 198 (2002). Generally, noncompliance with section 122-2 “is

‘fatal’ to a post-conviction petition [citation] and by itself justifies the petition’s summary

dismissal [citations].” (Internal quotation marks omitted.) Collins, 202 Ill. 2d at 66.




                                                - 13 -
¶ 53           A defendant’s claim of ineffective assistance of counsel is analyzed under the

two-prong test set forth in Strickland v. Washington, 466 U.S. 668 (1984). People v. Cathey,

2012 IL 111746, ¶ 23, 965 N.E.2d 1109. To prevail on such a claim, “a defendant must show

both that counsel’s performance was deficient and that the deficient performance prejudiced the

defendant.” People v. Petrenko, 237 Ill. 2d 490, 496, 931 N.E.2d 1198, 1203 (2010). To establish

deficient performance, the defendant must show his attorney’s performance fell below an

objective standard of reasonableness. People v. Evans, 209 Ill. 2d 194, 219, 808 N.E.2d 939, 953

(2004) (citing Strickland, 466 U.S. at 687-88). A defendant must satisfy both prongs of the

Strickland standard, and the failure to satisfy either prong precludes a finding of ineffective

assistance of counsel. People v. Clendenin, 238 Ill. 2d 302, 317-18, 939 N.E.2d 310, 319 (2010).

¶ 54           Here, defendant argues his petition established the gist of a constitutional claim of

ineffective assistance of trial counsel. In his petition, defendant alleged his “[l]awyer failed to

impeach [C.B.] on certain inconsistencies.”

¶ 55           Even reading defendant’s postconviction petition as broadly as possible, it is

woefully insufficient to present the gist of a constitutional claim of ineffective assistance.

Defendant does not specify in his petition what “inconsistencies” trial counsel should have used

to impeach C.B.’s testimony. Although “the [trial] court may examine the court file of the

proceeding in which the petitioner was convicted, any action taken by an appellate court in such

proceeding[,] and any transcripts of such proceeding,” (emphasis added) (725 ILCS 5/122-2.1(c)

(West 2018)), it is not required to scour the record for a constitutional violation that fits

defendant’s generalized claim. See People v. Delton, 227 Ill. 2d 247, 258, 882 N.E.2d 516, 522

(2008) (finding “a broad conclusory allegation of ineffective assistance of counsel” was “not

allowed under the Act”). Defendant’s allegation in his postconviction petition completely lacked




                                                - 14 -
any detail and thus was insufficient to show both arguable deficient performance and prejudice

because, even at the first stage of proceedings, broad conclusory allegations of ineffective

assistance of counsel are insufficient under the Act. Delton, 227 Ill. 2d at 258.

¶ 56           Moreover, as noted above, the Act requires that the petition include “affidavits,

records, or other evidence supporting its allegations or shall state why the same are not

attached.” 725 ILCS 5/122-2 (West 2018). The failure to comply with this obligation is “fatal

and by itself justifies the petition’s summary dismissal.” Harris, 224 Ill. 2d at 126.

¶ 57           Here, defendant attached a five-page letter to his petition in which he detailed

“knowledge we have” regarding C.B. that defendant claimed he was unable to present at trial.

Defendant reaffirmed he had engaged with C.B. inappropriately but maintained C.B. was the

aggressor, and thus, he was innocent of any misconduct. Even if we accept defendant’s notarized

letter as an affidavit in substance, it provided no detail as to defendant’s claim of ineffective

assistance of counsel. Defendant made no reference to C.B.’s interview with the Missouri child

advocacy center or Detective Chumley’s account of the interview contained in his police report.

Defendant did not assert a single inconsistency between the report of C.B.’s interview and her

trial testimony. Defendant therefore did not attach a supporting affidavit to his petition, nor does

he explain the absence of any documents that could have corroborated his allegations or allege

he was unable to obtain them.

¶ 58           Defendant contends on appeal that the only affidavit he could have obtained to

support his claim of ineffective assistance of counsel would have been an affidavit from his trial

counsel, and therefore his failure to attach a supporting affidavit should be excused. Defendant

cites People v. Hall, 217 Ill. 2d 324, 333, 841 N.E.2d 913, 919 (2005), for the proposition that

when a defendant raises a claim of ineffective assistance of counsel, the “[f]ailure to attach




                                                - 15 -
independent corroborating documentation or explain its absence may *** be excused where the

petition contains facts sufficient to infer that the only affidavit the defendant could have

furnished, other than his own sworn statement, was that of his attorney.” In Hall, the defendant

appealed the circuit court’s dismissal of his postconviction petition at the second stage of the

proceedings, and the State challenged the sufficiency of the petition on appeal. Hall, 217 Ill. 2d

at 331. The defendant had attached to his postconviction petition, “the transcript of the guilty

plea hearing, a copy of the charging instrument, and [defendant’s] affidavit setting forth in detail

the alleged misrepresentations of his attorney.” Hall, 217 Ill. 2d 332-33. Given the defendant’s

allegations arose from conversations at which only the defendant and his attorney were present,

the supreme court noted the only other affidavit the defendant could have furnished was that of

his attorney and such an affidavit would be difficult or impossible to obtain. Hall, 217 Ill. 2d at

333.

¶ 59           Defendant’s case is more similar to People v. Collins, 202 Ill. 2d 59, 782 N.E.2d

195 (2002), which the supreme court distinguished in Hall. Hall, 217 Ill. 2d at 332-33. In

Collins, the defendant attached only a sworn affidavit to his postconviction petition alleging

ineffective assistance of trial counsel and did not attach any other supporting documentation.

Collins, 202 Ill. 2d at 62. The circuit court summarily dismissed defendant’s petition at the first

stage. Collins, 202 Ill. 2d at 62. On review, the supreme court found the defendant did not

comply with the requirements of section 122-2 because his petition was not supported by

documentation and did not explain the absence of such documentation. Collins, 202 Ill. 2d at 66.

The supreme court further found the defendant’s failure to comply with section 122-2 justified

the summary dismissal of his postconviction petition. Collins, 202 Ill. 2d at 66. The supreme

court noted “section 122-2 makes clear the petitioner who is unable to obtain the necessary




                                                - 16 -
‘affidavits, records, or other evidence’ must at least explain why such evidence is unobtainable.”

Collins, 202 Ill. 2d at 68.

¶ 60            Defendant’s situation here is more similar to that in Collins than Hall. He is

appealing the dismissal of his petition at the first stage of proceedings and submitted only a

five-page signed statement that provided no information on his ineffective assistance of counsel

claim. Defendant’s petition, as discussed, contained a single sentence claiming counsel “failed to

impeach [C.B.] on certain inconsistencies.” Besides his failure to allege any facts substantiating

his conclusory allegation, like Collins, defendant failed to explain why such supporting

documentation was unavailable.

¶ 61            On direct appeal, this court found “defendant’s [ineffective assistance] claim

better suited to postconviction proceedings, where defendant is permitted to supplement the

record with the necessary supporting evidence to substantiate his claim.” Snyder, 2020 IL App

(4th) 180134-U, ¶ 46. Defendant has not taken even the most minimal steps to supplement the

record or explain what evidence in or outside of the record might support his broad, conclusory

claim. Although counsel on appeal attempts to detail each minor inconsistency between C.B.’s

trial testimony and the police report summarizing her interview with the Missouri child advocacy

center, this does not cure the deficiencies in defendant’s petition. Defendant’s petition does not

present even the gist of a constitutional claim. See Hodges, 234 Ill. 2d at 9. Thus, we find the

trial court’s first stage dismissal of defendant’s pro se postconviction petition was proper.

¶ 62                                     III. CONCLUSION

¶ 63            For the reasons stated, we affirm the trial court’s dismissal of defendant’s

postconviction petition at the first stage.

¶ 64            Affirmed.




                                                - 17 -